DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/5/2021 has been entered.

Response to Arguments
The amendments filed 3/5/2021 have been entered. The amendments and arguments have overcome the previously presented 112(a) and 112(b) rejection(s) of the Office Action dated 3/5/2021. 

	Applicant’s arguments and amendments have necessitated a new grounds of rejection. The claims were previously rejected under 103 over Koller (DE102012019850A1), in view of Hubner (US 20170204633 A1), further in view of Piscsalko (US 20160348500 A1) and are now rejected over Koller (DE102012019850 

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “a locking recess” and “a drive system” and includes the limitations of claim 1. Each of these components was already introduced in claim 1 and should be preceded by “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites “a controller” and incorporates the structural limitations of claim 1. It is unclear if the newly recited “a controller” is intended to be the same or different from the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (DE102012019850A1 – full translation from Espacenet previously provided), in view of Hubner (US 20170204633 A1), further in view of Homma (US 20170009530 A1).

Regarding claim 1, Koller teaches a working machine comprising:
a mast (Fig 1, mast 2), 
a hydraulic drive (Fig 1, Para 0063 hydraulic drive of carriage 3), 
a rotary head (Para 0058, carriage) that is vertically movable by the hydraulic drive (Para 0058, drill drive 4 is arrange as a part of “a carriage which can be moved in the vertical direction”), 
a telescopic Kelly rod having at least two Kelly bars configured to be guided in a displaceable manner by the rotary head (Para 0065, inner rod 6 and outer rod 5 are telescopingly moved by the carriage, See Fig 3), the at least two Kelly bars comprising:
an outer Kelly bar designed for being supported on the rotary head (Fig 2, Para 0055-0056 the outermost rod and the drill drive are fixed to one another) and 
an inner Kelly bar which comprises a rope suspension for a rope (Fig 1, Para 0078, Para 0065 inner Kelly is connected to and as seen in the figure suspended by rope 9), the inner Kelly bar being vertically movable by means of a main rope winch (Fig 1, Para 0065, the inner Kelly rod 9 is attached and movable by movement of the Kelly winch 18), 
wherein, each of the at least two Kelly bars include, on their external and/or internal surfaces, axially running drive keys as well as locking recesses on the drive keys configured to move into the locking recesses for axially locking the at least two Kelly bars or moved out of the locking recesses to unlock the at least two Kelly bars in order to transmit torque from the rotary head to a ground working tool (Para 0068, Fig 2, the outer Kelly 5 has recesses that correspond to driver strips 13 which are used to transmit torque when the elements are locked together and to the ground working tool/auger 7.  Para 0063-0064 the carriage/rotary head is used to convey rotary motion.), 
and a drive system, by which at least the hydraulic cylinder, the rotary head, or the main rope are driven (Para 0063-0064, there is a “hydraulic drive” is used with a carriage, the carriage “carries the drill drive, which can set the drill pipe in rotary motion”);
(Para 0021, Para 0035 machine control receives data, which may automatically initiate rotary movement of lifting of the block, which would result in the engagement or disengagement of the locking features seen in Fig 3), 
the control is configured such that
a first torque can be applied to one of the at least inner or outer Kelly bars (Para 0035, the machine control can “react automatically” to provide rotary movement and accordingly result in the transmission of torque to one of the Kelly bars), wherein a latch element is applied with pressure to the axially running drive key of another of the inner and outer Kelly bars (Fig 2, the inner Kelly rod 6 has key features 16 which engage with the recessed and keys 15 of the outer Kelly rod with rotational force applied across the area of contact), and 
the at least two Kelly bars are moved axially relative to each other until the latch element rotates in the circumferential direction into a locking recess (Fig 2, Fig 3, Para 0069 the pocket is brought into engagement with the drive bar 13 of the drill drive 4 upon relative rotational and axial movement), 
While Koller teaches a hydraulic drive for the carriage 3 (Fig 1, Para 0063), Koller is not explicit that the hydraulic drive has a hydraulic cylinder. 
Hubner teaches a hydraulic drive having a hydraulic cylinder is “typical” (Para 0044, “Hydraulic drive assembly 47 is shown with typical hydraulic cylinder 49”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by 
While Koller teaches there is a rotational sensor which determine whether the rod is in a particular place (Para 0030), Koller as modified is not explicit that that the working machine further comprises a detector configured to detect a force, torque, or pressure change in the drive system indicating rotation of the Kelly bars, and 
Homma teaches a detector configured to detect a force, torque, or pressure change in the drive system indicating rotation of the Kelly bars (Para 0028, a rotational pressure detector 18a is on the hydraulic drive unit 15,Para 0025, the hydraulic drive unit drives the rotating mechanism 7. Para 0020-0021 rotation is associated with the rod rotation/Kelly bars as a modification to Koller). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by using the detector and its configuration as disclosed by Homma because Homma provides for an additional means for detecting rotation, which would provide for redundancy in the event of failure of the primary detection means or verification of the determination of the detection means.  
Koller as modified by Homma teaches the control is configured to determine the locking of the Kelly bars depending on the detected force, torque or pressure change in the drive system (Para 0030, the rotational position sensor as modified to include the rotational pressure sensor of Homma; Para 0033-0036 this is used as a check to inform the operation of the machine control).

(Para 0053, the Kelly rods may comprise several rods which can be locked together such as three or four rods).
  
Regarding claim 3, Koller further teaches wherein the ground working tool is mounted in a releasable manner on a lower end of the inner Kelly bar (Fig 1, there is an auger 7 which is shown as being threadedly attached at 6).  

Regarding claim 4, Koller further teaches further comprising at least one input configured to enter a type and/or size of the Kelly rod, a position of the hydraulic cylinder for the rotary head, a position of the rope and/or a type and/or size of the rotary head (Para 0042, there is an input element which allows for a check to be performed; Para 0039 there is a gyroscope sensor on “the rope-side element of the twist catcher” to measure the rotation between the innermost rod and the lifting rope thus providing a relative position of the rope).  

Regarding claim 6, Koller as modified by Homma further teaches wherein the detector has a pressure sensor for detecting a pressure increase (Para 0028, a rotational pressure detector 18a which is usable to detect pressure change/increase).  

Regarding claim 7, Koller teaches a method for working the ground with a working machine according to claim 1 (see above), 
(Para 0021, Para 0035 machine control receives data, which may automatically initiate rotary movement of lifting of the block, which would result in the engagement or disengagement of the locking features seen in Fig 3), 
a first torque is applied to one of the inner and outer Kelly bars (Para 0035, the machine control can “react automatically” to provide rotary movement and accordingly result in the transmission of torque), wherein a latch element is applied with pressure to the axially running drive key of another of the inner and outer Kelly bars (Fig 2, the inner Kelly rod 6 has key features 16 which engage with the recessed and keys 15 of the outer Kelly rod with rotational force applied across the area of contact), 
the two Kelly bars are moved axially relative to each other until the latch element rotates in the circumferential direction into a locking recess (Fig 2, Fig 3, Para 0069 the pocket is brought into engagement with the drive bar 13 of the drill drive 4 upon relative rotational and axial movement).
a force, torque or pressure change in a drive system is detected during rotation (As modified Koller teaches the use of a rotational sensor to detect rotation of components in the drive system by which at least one of the recited components is moved in Para 0030. The use of a rotational measurement tool as modified includes the a rotational pressure detector 18a of Homma described in Para 0028), and 
the locking of the Kelly bars is determined depending on the detected rotation angle or the detected force, torque or pressure change (Para 0030, the rotational position sensor as modified to include the rotational pressure sensor of Homma; Para 0033-0036 this is used as a check to inform the operation of the machine control).

Regarding claim 11, Koller further teaches wherein the Kelly bar with the latch element is moved axially relative over a predetermined distance (Fig 2, Fig 3, Para 0062 the inner Kelly rod 6 has key features 16/the latch element, the rod is moved axially to the various positions shown in Fig 3, the movement to the various positions are a fixed distances and so movement to the positions shown are a predetermined distance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koller (DE102012019850A1 – full translation from Espacenet provided), in view of Hubner (US 20170204633 A1), further in view of Homma (US 20170009530 A1), further in view of Applicant Admitted Prior Art

(Fig 1, auger/ground working tool 7 is attached threadedly locked onto the Kelly rods), Koller is not explicit on the ground working tool on the Kelly rod is placed onto the ground, in particular onto a borehole bottom. 
	Applicant Admitted Prior Art teaches placing a ground working into the ground would be known to one of ordinary skill in the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by placing a ground working into the ground as disclosed by Applicant Admitted Prior Art because it would be the mere conventional use of a drilling auger which is attached as a drilling machine, used to drill a hole in the ground.  

Regarding claim 9, while Koller teaches an auger on a drilling machine (Fig 1, auger/ground working tool 7 is attached threadedly locked onto the drilling machine), wherein a borehole is produced in the ground.  
	Applicant Admitted Prior Art teaches producing a borehole in the ground would be known to one of ordinary skill in the art. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by producing a borehole in the ground as disclosed by Applicant Admitted Prior Art because it would be the mere conventional use of a drilling auger which is attached as a drilling machine, used to drill a hole in the ground.  


	Applicant Admitted Prior Art teaches filling the borehole to form a foundation element would be known to one of ordinary skill in the art.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Koller by filling the borehole to form a foundation element as disclosed by Applicant Admitted Prior Art because it would be the known use of a borehole to form a foundation for a casing pipe which is subsequently cemented into the ground or filling a structural pile in the ground as a foundation element.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676